J-S29034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: H.H.-N.C.,         :   IN THE SUPERIOR COURT OF
 MINOR CHILD                            :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: D.J.W., FATHER              :
                                        :
                                        :
                                        :
                                        :   No. 188 EDA 2018

             Appeal from the Order Entered December 6, 2017
  In the Court of Common Pleas of Montgomery County Orphans' Court at
                           No(s): 2017-A-0127

 IN RE: ADOPTION OF R.A.H.W.,           :   IN THE SUPERIOR COURT OF
 MINOR CHILD                            :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: D.J.W., FATHER              :
                                        :
                                        :
                                        :
                                        :   No. 189 EDA 2018

             Appeal from the Order Entered December 6, 2017
  In the Court of Common Pleas of Montgomery County Orphans' Court at
                           No(s): 2017-A-0128

 IN RE: ADOPTION OF: A.J.R.W.           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: D.J.W., FATHER              :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 190 EDA 2018

             Appeal from the Order Entered December 6, 2017
  In the Court of Common Pleas of Montgomery County Orphans' Court at
                           No(s): 2017-A-0129


BEFORE:   PANELLA, J., MURRAY, J., and STEVENS*, P.J.E.

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S29034-18



MEMORANDUM BY STEVENS, P.J.E.:                              FILED JUNE 29, 2018

       Appellant, D.J.W. (“Father”), files this appeal from the orders dated

December 1, 2017, and entered December 6, 2017,1 in the Montgomery

County Court of Common Pleas, granting the petition of the Montgomery

County Office of Children and Youth (“OCY” or the “Agency”) and involuntarily

terminating his parental rights to his minor, dependent sons, H.H.-N.C., born

in January 2009, R.A.H.W., born in April 2016, and A.J.R.W., born in March

2014 (collectively, the “Children”), pursuant to the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(1), (2), (8), and (b).2          After review, we affirm the trial court’s

orders.

       The record reveals the following relevant facts and procedural history:



____________________________________________


1 The subject orders were dated December 1, 2017. However, the clerk did
not provide notice pursuant to Pa.R.C.P. 236(b) until December 6, 2017. Our
appellate rules designate the date of entry of an order as “the day on which
the clerk makes the notation in the docket that notice of entry of the order
has been given as required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b). Further,
our Supreme Court has held that “an order is not appealable until it is entered
on the docket with the required notation that appropriate notice has been
given.” Frazier v. City of Philadelphia, 557 Pa. 618, 621, 735 A.2d 113,
115 (1999).

2 By separate order entered the same date, the trial court involuntarily
terminated the parental rights of the Children’s mother, E.A.W. a/k/a E.A.C.-
W. a/k/a E.A.W.-C. (“Mother”). Mother has not filed an appeal, and she is not
a party to the instant appeal.




                                           -2-
J-S29034-18



       This family originally became known to OCY on September 3, 2015, as

a result of a referral for the Children’s older sister for ungovernable services.3

H.H.-N.C. and A.J.R.W. were adjudicated dependent and taken into OCY

custody on February 23, 2016, due to issues of housing, lack of supervision,

and unemployment.          In addition, Mother was pregnant and going to a

methadone clinic. H.H.-N.C. and A.J.R.W. were returned to Mother on April

26, 2016, subsequent to the birth of R.A.H.W.

       Thereafter, on May 6, 2016, Father found the Children home alone.

Father took the Children to a family member and contacted OCY on May 9,

2016. H.H.-N.C. and A.J.R.W. were taken again into custody on May 9, 2016.

R.A.H.W. was taken into custody two days later, on May 11, 2016, when

located by the police.4 N.T., 11/17/17, at 104-06. At the time, H.H.-N.C. and

A.J.R.W. were not up-to-date medically, and there were truancy issues with

regard to H.H.-N.C.         Id. at 135-36.       Critically, as related by an OCY

____________________________________________



3 OCY defines an ungovernable child as “an adolescent between the ages of
10 and 18 who has committed a specific act or acts of habitual disobedience
of the reasonable and lawful commands of his/her parent, guardian or
custodian,” such as: curfew violations, drug/alcohol involvement, running
away, gang involvement, verbal abuse, and sexual promiscuity.
https://www.montcopa.org/2885/Adolescent_Ungovernable-Services.

4 After Father dropped the Children off, Mother came and took R.A.H.W., and
their whereabouts were unknown. N.T., 11/17/17, at 104-06. R.A.H.W. was
adjudicated dependent thereafter on May 24, 2016. Order of Adjudication and
Disposition-Child Dependent, 5/24/16.




                                           -3-
J-S29034-18



caseworker, Jeanette Vazquez, Father was not considered a resource and

acknowledged that he was unable and not in a position to care for the Children

at the time. Id. at 150, 152-53.

       OCY filed petitions to terminate Father’s parental rights on July 28,

2017. The trial court held hearings on November 17, 2017, and December 1,

2017.5 In support thereof, OCY presented the testimony of Robert Gaskill,

OCY family reunification specialist; Samuel Paul, Montgomery County Adult

Probation Officer; Naomi Watson, JusticeWorks YouthCare family research

specialist; J.S.M., foster father; Nicole Hirschman, Salvation Army Children

Services foster care caseworker; Jeanette Vazquez, OCY caseworker; and

Cathy Milliman, OCY adoption caseworker.         OCY further offered Exhibits 1

through 17, which were admitted without objection. N.T., 11/17/17, at 108-

10, 116, 127-28, 171-72. Father was present and represented by counsel,

but did not testify on his own behalf or present any evidence.6 In addition,

during this proceeding, the Children were represented by counsel, who

participated in the questioning.7
____________________________________________


5 The December 1, 2017, listing was for the court to place its decision on the
record. N.T., 12/1/17, at 3.

6 OCY additionally filed petitions to involuntarily terminate Mother’s parental
rights. Mother was not present at the hearings, but she was represented by
counsel.

7Counsel for the Children, Arona Gur, Esquire, argued in favor of termination
of Father’s parental rights at the close of the hearing. N.T., 11/17/17, at 178-
79. Upon review, as best we can discern, it appears that Ms. Gur was



                                           -4-
J-S29034-18



       By orders dated December 1, 2017, and entered December 6, 2017, the

trial court involuntarily terminated the parental rights of Father to the Children

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (8), and (b).8 On December 29,

2017, Father, through appointed counsel, filed notices of appeal, as well as a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b), which this Court consolidated sua sponte on February

5, 2017. The trial court issued a Rule 1925(a) Opinion on January 23, 2018,
____________________________________________


appointed to represent the Children as counsel. It is unclear if she was also
serving and/or served as Guardian ad litem (“GAL”).

This Court has recently held that we will address sua sponte the failure of an
orphans’ court to appoint counsel pursuant to 23 Pa.C.S.A. § 2313(a). See
In re K.J.H., 2018 PA Super 37 *2 (Pa.Super. filed February 20, 2018). Our
Supreme Court, in In re Adoption of L.B.M., 639 Pa. 428, 161 A.3d 172
(2017) (plurality), held that Section 2313(a) requires that counsel be
appointed to represent the legal interests of any child involved in a contested
involuntary termination proceeding. The court defined a child’s legal interest
as synonymous with his or her preferred outcome. With respect to this Court’s
holding in In re K.M., 53 A.3d 781 (Pa.Super. 2012), that a GAL who is an
attorney may act as counsel pursuant to Section 2313(a) so long as the dual
roles do not create a conflict between the child’s best interest and legal
interest, the L.B.M. Court did not overrule it.

Our review of the record reveals that there is no conflict between the
Children’s legal and best interests. We observe that, at the time of the
hearing, the two younger children were only one and a half and three years
old. The oldest child, while eight years old, expressed excitement at the idea
of being adopted. Therefore, we do not remand this matter. Cf. In re
T.M.L.M., 2018 PA Super 87 (filed April 13, 2018) (remand for further
proceedings when six-year-old child’s preference was equivocal and the
attorney neglected to interview the child to determine whether legal and best
interests were in conflict).
8These orders memorialized the decision placed by the court on the record.
N.T., 12/1/17, at 21.


                                           -5-
J-S29034-18



noting that the rationale for the orders was contained in the Notes of

Testimony, the relevant pages of which were attached.

      On appeal, Father raises the following issue for our review:

      1.  Did the trial court abuse its discretion by finding there was
      competent[] evidence to terminate Birth Father’s rights?

Father’s Brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
      A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
      Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even




                                      -6-
J-S29034-18



if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quotation omitted).

      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (8), and (b). We have long held

that, in order to affirm a termination of parental rights, we need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en

                                      -7-
J-S29034-18



banc). Here, we analyze the court’s termination orders pursuant to

subsections 2511(a)(2) and (b), which provide as follows:

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                      ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                      ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the

                                      -8-
J-S29034-18


      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797

A.2d at 340 (internal quotation marks and citations omitted).

      In In re Adoption of S.P., 616 Pa. 309, 47 A.3d 817 (2012), our

Supreme Court, in addressing Section 2511(a)(2), concluded the following:

      [I]ncarceration is a factor, and indeed can be a determinative
      factor, in a court’s conclusion that grounds for termination exist
      under § 2511(a)(2) where the repeated and continued incapacity
      of a parent due to incarceration has caused the child to be without
      essential parental care, control or subsistence and that the causes
      of the incapacity cannot or will not be remedied.

Id. at 328-29, 47 A.3d at 828. See In re D.C.D., 629 Pa. 325, 346-47, 105

A.3d 662, 675 (2014) (holding that incarceration prior to the child’s birth and

until the child was at least age seven renders family reunification an unrealistic

goal and the court was within its discretion to terminate parental rights



                                       -9-
J-S29034-18



“notwithstanding the agency’s failure” to follow court’s initial directive that

reunification efforts be made). The Court in S.P. further stated:

      [W]e now definitively hold that incarceration, while not a litmus
      test for termination, can be determinative of the question of
      whether a parent is incapable of providing “essential parental
      care, control or subsistence” and the length of the remaining
      confinement can be considered as highly relevant to whether “the
      conditions and causes of the incapacity, abuse, neglect or refusal
      cannot or will not be remedied by the parent,” sufficient to provide
      grounds for termination pursuant to 23 Pa.C.S.[A.] § 2511(a)(2).
      See e.g. Adoption of J.J., [511 Pa. 590, 605,] 515 A.2d [883,
      891 (1986)] (“[A] parent who is incapable of performing parental
      duties is just as parentally unfit as one who refuses to perform the
      duties.”); [In re] E.A.P., 944 A.2d [79, 85 (Pa.Super.
      2008)](holding termination under § 2511(a)(2) was supported by
      mother’s repeated incarcerations and failure to be present for
      child, which caused child to be without essential care and
      subsistence for most of her life and which cannot be remedied
      despite mother’s compliance with various prison programs).

In re Adoption of S.P., 616 Pa. at 331-32, 47 A.3d at 830 (footnote

omitted).

      In the case at bar, the trial court indicated as follows with regard to

Father:

             I will now address my findings related to birth father. The
      children at issue here were placed in OCY care in May of 2016 due
      to birth father’s report that the boys were left home alone. Since
      that time, birth father has not made himself available as a
      resource to care for his sons. In response to specific concerns
      regarding birth father’s stable, adequate housing, birth father
      refused to credibly tell the OCY caseworker where he lived or
      worked. Birth father never completed his family service plan
      goals. In addition to lacking housing, he provided no proof of
      employment and missed [c]ourt hearings.

            OCY assigned birth father a JusticeWorks family
      reunification specialist on June 21, 2016. Because birth father


                                     - 10 -
J-S29034-18


     was uncooperative, the case was closed on August 31, 2016, due
     to no contact. Birth father also failed to respond to birth mother’s
     specialist’s attempts to contact him. Birth father’s contact with
     his OCY case worker was inconsistent.

           Although incarcerated for 30 days in March of 2016, birth
     father attended eight of 31 supervised visits made available to
     him from March 1st, 2016[,] to October 10, 2017. And those
     numbers come from OCY Exhibit 17. Supervised visits were
     biweekly. During his initial visits in Pottstown, birth father’s
     behavior was appropriate. Visits were then moved to Allentown
     near the foster family. At these visits, birth father would openly
     complain about the foster parents in front of the boys. His
     attention to his children at the visits was inconsistent. Birth
     father’s last visit with his sons was in July 2017 at a court hearing.
     His last visit outside of a courtroom setting occurred in June of
     2017. Birth father never followed up on offers for more visits with
     his sons.

           When the boys were initially placed with the foster parents,
     between March and April 2017, birth father made four brief
     unscheduled phone calls to his sons. His inappropriate discussions
     with the oldest son, [H.H.-N.C.], resulted in behavioral problems
     that only subsided when the calls stopped. Due to the behavior
     problems, the foster parents requested scheduled phone calls.
     After this request, birth father called his sons twice over the
     course of a month, then discontinued the calls.

            Against the advice of caregiver agency officials and medical
     personnel, birth father refused to grant authority for two of his
     sons to have surgery essential for their development. Birth father
     failed to investigate the need for this surgery on his own. Only in
     the presence of the [c]ourt and his counsel did birth father
     concede. In accordance with OCY Exhibit Number 10, between
     the time period of May 8, 2017[,] and August 15, 2017, birth
     father complied with only one of the five OCY random requests for
     urine samples. That one sample, the first requested, provided
     negative results.

           Because he is on probation for two drug-related criminal
     convictions, birth father was also subject to requests for urine by
     the Adult Probation Department. On October 10, 2017, birth
     father tested positive for numerous drugs, including cocaine and
     amphetamines. Nearly one week later, birth father tested positive
     for THC and oxycontin. Birth father was incarcerated for violating


                                    - 11 -
J-S29034-18


      the terms of his probation on October 16, 2017, and he currently
      remains in County Prison.

            Each child has special needs. Birth father consistently
      disparaged foster parents for failing to address his sons’ needs,
      yet, he is not available to care for the boys, and he failed to
      cooperate with OCY in addressing the needs of his children.

             The oldest child, [H.H.-N.C.], feels loyalty to birth father and
      misses birth mother. The younger children do not have a
      significant connection to birth parents. The boys are comfortable
      and affectionate with their foster parents and their children,
      calling the foster parents “mom” and “dad.”

N.T., 12/1/17, at 10-14.

      Further, in finding grounds for termination pursuant to Section

2511(a)(2), the trial court reasoned as follows:

             I will now discuss related factors to my findings, including
      incarceration, drug use, incapacity and parent mental disability
      and incapacity. The Supreme Court of Pennsylvania has held that
      it is not a violation of Constitutional Rights for an individual’s
      parental rights to be terminated due to the parents’ mental
      disabilities or handicaps that prevent the parents from being able
      to provide proper care for the child. That is from the 1978 case,
      [In re: William L.], cited at 383 [A.2d] 1228. As the Supreme
      Court explained in reaching its decision, a decision to terminate
      parental rights [sic] never to be made lightly or without a sense
      of compassion for a parent can seldom be more difficult than when
      termination is based upon parental incapacity. The legislature,
      however, in enacting the Adoption Act, concluded that a parent
      who is incapable of performing parental duties is just as parentally
      unfit as one who refuses to perform. Again, that was cited from
      the aforementioned case, [In Re: William L.], specifically at page
      1239.

             The Pennsylvania Supreme Court has also held that a
      mental impairment or disability doesn’t require OCY to meet
      additional burdens or hold OCY to a higher standard in order to
      justify [the] [c]ourt’s termination of a parent’s rights to her child.
      That is from the 1986 case, [In Re: Adoption of J.J.], cited at
      515 Atlantic 2d, 883.



                                      - 12 -
J-S29034-18


           There is a duty placed on the parents to work with OCY and
     receive services in order to learn the necessary parenting skills.
     That sentiment comes expressly from the aforementioned case of,
     [In Re: J.J.], but also from the case, [In Re: the Adoption of
     M.E.P.], cited at 825 [A.2d] 1266, a 2003 Pennsylvania Superior
     Court case.

            These two cases emphasize that a parent who is under OCY
     supervision has an affirmative duty to do something in support of
     their ability to parent. That act of doing something includes
     cooperating and working with the services provided by OCY. My
     findings indicate the birth parents failed to cooperate with OCY or
     use the resources provided. Despite a parent’s wishes and desires
     to preserve a parental bond or role in the cases where the parent
     is incapable of providing even basic necessities and will continue
     to suffer such parental incapacity, the focus of the [c]ourt must
     not be on the parent’s wishes and desires, but the child’s need for
     safety, security, permanency and well-being. The child’s safety is
     this [c]ourt’s paramount concern.

           I will now address the issue of parental drug use.

            This [c]ourt heard credible evidence of drug use by both
     parents. A review of OCY exhibits shows both parents failed to
     participate in random urinalysis testing. This evidence was
     supplemented with credible testimony regarding the birth parents’
     refusal to respond to requests for testing. Given the lack of
     evidence regarding the birth parents’ attempts at sobriety or
     rehabilitation and the length of time that the children have been
     in foster care, OCY has demonstrated that the conditions that led
     to the removal of the children from the home cannot or will not be
     remedied within a reasonable time.

           I will next address incarceration.      The Pennsylvania
     Supreme Court has on several occasions considered the relevance
     of incarceration of a parent for termination of parental rights
     under Sections 2511 (a)(1) and (a)(2) of the Adoption Act.
           In its plurality decision of, [In Re: R.I.S.], cited at 36 [A.3d]
     574, the Pennsylvania Supreme Court stated that the
     incarceration of a parent standing alone cannot constitute proper
     grounds for terminating that parent’s rights to his child. But in
     the concurring opinion the Court made clear that incarceration can
     be a factor in a trial court’s decision to terminate parental rights.


                                     - 13 -
J-S29034-18


             Thereafter, in the case, [In Re: Adoption of S.P.], indexed
       at 47 [A.3d] 828, the Pennsylvania Supreme Court held “that
       incarceration, while not a litmus test for termination, can be
       determinative of the question of whether a parent is incapable of
       providing essential parental care, control or subsistence.”

N.T., 12/1/17, at 14-17.

       Father, however, argues that the Children resided with Mother. 9        He

maintains that he visited with the Children and that his home was assessed

as “very clean, very orderly, very organized” and without safety concerns.

Father’s Brief at 10. We disagree.

       A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2). The record reveals that Father failed

to comply with his Family Service Plan (“FSP”) goals aimed at reunification

with the Children. He further failed to alleviate any of the concerns related to

his ability and capacity to care for and parent the Children. As we discern no

abuse of discretion or error of law, we do not disturb the trial court’s findings.

       OCY caseworker, Jeanette Vazquez, recounted Father’s FSP objectives

as: to cooperate with OCY, provide employment verification, provide proof of

appropriate housing, and maintain constant visitation and contact with his

children. N.T., 11/17/17, at 119-20. Ms. Vazquez testified that Father did

not successfully complete these objectives.        Id. at 120.    She described

Father’s compliance as “minimal.” Id. at 124. She likewise indicated a lack

of improvement and that his overall progress toward reunification was
____________________________________________


9 In the summary of argument section of his brief, Father suggests that, as
the Children were not residing with him, he was not the cause for their removal
and commitment and/or placement. Father’s Brief at 9.

                                          - 14 -
J-S29034-18



“minim[al].”   Id. at 126, 150-51.      When asked about Father’s attitude

throughout the case, Ms. Vazquez responded, “We have been able to

communicate. We can have a civil conversation, but there is a lot of placing

blame on me and the [A]gency for everything that is going on. Father has

not taken responsibility whenever I try to address things, any issues that

arise.” Id. at 124. Ms. Vazquez reported that Father had not maintained

consistent contact with OCY; had not presented proof of employment; missed

court hearings; and was not compliant with requests for drug screens. Id. at

124-27.   As a result of Father’s failure to comply with drug screens, Ms.

Vazquez was unable to speak to Father’s sobriety. Id. at 128.

      Further, Father’s visitation with the Children never progressed to

unsupervised and was characterized by Ms. Vazquez as not consistent. Id. at

127-28. While he last saw the Children in court on July 24, 2017, his last visit

outside of court was on June 13, 2017. Id. at 89-90, 151. Notably, Father’s

attentiveness during these visits was explained by Nicole Hirschman, Salvation

Army Children Services foster care caseworker, who supervised visitation

between Father and the Children from March to June 2017, as “off and on.”

Id. at 87. Further, Ms. Hirschman testified, “I can tell he loves and cares for

them. However, the visits appear to me to be sessions to complain to me

about the foster parents or how the children look.”      Id.   Additionally, Ms.

Vazquez did not have proof of adequate housing. Ms. Vazquez testified that

she was never able to assess the initial address provided by Father. Id. at

120. While the next address was found to be an appropriate residence, Ms.

                                     - 15 -
J-S29034-18



Vazquez stated that Father advised that he was no longer living there and

provided no updated address. Id. at 122.

       Father further failed to comply with services aimed at reunification and

assistance toward his objectives.         Father failed to cooperate with the OCY

family research specialist,10 as well as the JusticeWorks YouthCare family

research specialist.11 Id. at 10, 12, 37, 39.

       Lastly, at the time of the hearing, Father was incarcerated for violating

his probation stemming from charges related to possession with intent to

deliver.12   Id. at 21-22, 122-23.         Father’s probation officer, Samuel Paul,

testified that his compliance with his probation was “mediocre” due to

inconsistent reporting and concerns about the accuracy of Father’s address,

as well as positive urinalysis. Id. at 17-20. Significantly, Father had a positive

urinalysis in January 2017, and two positive urinalyses in October 2017, the

last on October 16, 2017, resulting in his detainer.13 Id. at 19, 22. As a result

of the positive urinalysis, Father’s probation was changed to additionally


____________________________________________


10 Robert Gaskill testified that Father was “not cooperative with any of [his]
efforts to engage with him.” N.T., 11/17/17, at 10.

11 Naomi Watson characterized Father’s cooperation with her as not
consistent. Id. at 39.

12Father was additionally incarcerated for a period of thirty days in March
2016. Id. at 153.

13 Father tested positive for methamphetamine, benzodiazepine, cocaine,
THC, and oxycodone on October 10, 2017, and THC and oxycodone on October
16, 2017. Id. at 19, 22.

                                          - 16 -
J-S29034-18



require a drug and alcohol evaluation and compliance with recommended

treatment, which he had not completed. Id. at 20.

      As this Court has stated, “a child’s life cannot be held in abeyance while

a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006). Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused the Children

to be without essential parental control or subsistence necessary for their

physical and mental well-being. See In re Adoption of M.E.P., 825 A.2d at

1272. Moreover, Father cannot or will not remedy this situation. See id. As

noted above, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a) before

assessing the determination under Section 2511(b), and we, therefore, need

not address any further subsections of Section 2511(a). In re B.L.W., 843

A.2d at 384.

      We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
      781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.

                                     - 17 -
J-S29034-18


        a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485 (1993)],
        this Court held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds between
        the parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d

753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court can
             equally emphasize the safety needs of the child, and
             should also consider the intangibles, such as the love,
             comfort, security, and stability the child might have
             with the foster parent[.]

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).



                                      - 18 -
J-S29034-18



      In the case sub judice, in determining that termination of Father’s

parental rights favors the Children’s needs and welfare under Section 2511(b)

of the Adoption Act, the trial court stated as follows:

            In the case before me, credible testimony clearly observes
      that there is no significant bond between the two youngest boys
      and birth parents. I understand the limited attachment that the
      eight-year-old, [H.H.-N.C.], has for his parents, but must weigh
      this attachment with my findings that the birth parents are
      incapable of having any reasonable prospects for reuniting the
      family. Given the emotional harm this child would incur by having
      the unreasonable hope of reunification, I find that he, along with
      his two younger brothers, will not be irreparably harmed by the
      termination of his birth parents’ parental rights.

             Therefore, I find from the evidence and testimony that
      termination of the birth parents’ rights best serves the needs and
      welfare of each child, and that termination of the parental rights
      of birth parents will not irreparably harm the children.

N.T., 12/1/17, at 20-21.

      Upon review, the record supports the trial court’s finding that the

Children’s developmental, physical, and emotional needs and welfare favor

termination of Father’s parental rights pursuant to Section 2511(b). There

was sufficient evidence to allow the trial court to make a determination of the

Children’s needs and welfare, as well as to the existence or lack of existence

of a bond between Father and the Children such that, if severed, it would not

have a detrimental impact on them.

      Father has not seen the Children since court in July 2017.           N.T.,

11/17/17, at 89-90, 151. When asked about the connection between Father




                                     - 19 -
J-S29034-18



and the Children, Nicole Hirschman, Salvation Army Children Services foster

care caseworker, testified as follows:

       I would say mainly I could testify as to [H.H.-N.C.], being the
       oldest, that he does love his dad and he feels some loyalty for
       him. The younger two it was difficult to see what type of
       connection they had with him because they wanted to play with
       the toys or watch a movie, or have a snack. They were more
       concerned with other things.

Id. at 91. It was further noted that R.A.H.W. would have difficulty and not

want to leave Foster Mother’s side and cry at the start of visitations. Id. at

88. In addition, the Children would leave at the end of visitations to return to

Foster Parents without issue and do not ask about Father. Id. at 134.

       Additionally, Father initiated only four telephone calls in March and April

2017 in which he spoke with H.H.-N.C.14 Id. at 60-61. Foster Father reported

no calls since April. Id. Foster Father reported behavior following the calls

where H.H.-N.C. would be “very angry and very resistant to any kind of

leadership from -- any parenting from us as foster parents.” Id. at 61. He

noted such behaviors “greatly subsided” after telephone calls from Father

ceased. Id. Similarly, Ms. Vazquez, while acknowledging a lack of consistent

telephone calls, noted no cards, letters, or gifts from Father to the Children.

Id. at 130.



____________________________________________


14Foster Father indicated that Father spoke primarily with H.H.-N.C. because
R.A.H.W. “does not communicate yet and [A.J.R.W.] is very, very difficult to
understand on the phone, especially back in March and April when these phone
calls happened.” Id. at 60-61.

                                          - 20 -
J-S29034-18



      Likewise, the evidence reveals that Father was not supportive of

recommended tongue-tie surgery for R.A.H.W. and A.J.R.W, which they were

ultimately able to get as a result of a court order and has proven to be

beneficial for them. Id. at 66-68, 131-33, 155-57.

      Moreover, the Children have been placed together in their current pre-

adoptive home since February 2017 and are doing well and their needs are

being met. Id. at 133-34, 139. Ms. Hirschman, OCY caseworker, Jeanette

Vazquez, and OCY adoption caseworker, Cathy Milliman, all offered testimony

as to the positive interaction and bond between the Children and their foster

family.   Id. at 91, 133, 139.    Significantly, Ms. Vazquez testified that the

Children call Foster Parents “Mom and Dad,” id. at 134, and characterized the

relationship as a “happy relationship,” id. at 139. Both Ms. Hirschman and

Ms. Milliman described the interactions as affectionate.      Id. at 91.    Ms.

Hirschman expressed that the Children “are all extremely affectionate with

[Foster Parents] as well as their children, their biological children.   And it

appears that the connection is very positive every time I go to the home.” Id.

Similarly, Ms. Milliman stated:

      The children – my observation is that they are very comfortable
      in the home. They are not hesitant about approaching either of
      the parents or the older kids in the family. They are affectionate.
      The two little ones especially turn to the adults, you know, when
      something goes wrong, like what you would expect from a typical
      child who is being cared for.

      They were pretty engaged -- both parents were there both times
      and they were pretty engaged with the kids as are their older kids.



                                     - 21 -
J-S29034-18



Id. at 162-63. Notably, in describing the difference in H.H.-N.C.’s behavior

during visitation with Father as opposed to at home with foster family, Ms.

Hirschman observed, “He seems during family visitation to be very quiet

whereas in the foster home he is more apt to answer questions when I pull

him aside to talk to him, play with his brothers, be more animated, and like I

said, very affectionate with everybody.” Id. at 91-92.

      Foster Father further testified extensively as to his and his wife’s

involvement with the Children, including medically, educationally, and

developmentally, and the progress the Children have made since being placed

in the home. Id. at 51-59. As such, Ms. Vazquez expressed that it is OCY’s

recommendation that parental rights be terminated and that it is in the best

interest of children to be adopted. Id. at 134, 140.

      Thus, as confirmed by the record, termination of Father’s parental rights

serves the Children’s developmental, physical, and emotional needs and

welfare, and it was proper pursuant to Section 2511(b). While Father may

profess to love the Children, a parent’s own feelings of love and affection for

a child, alone, will not preclude termination of parental rights. In re Z.P.,

994 A.2d at 1121. As we stated, a child’s life “simply cannot be put on hold

in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”      Id. at 1125.       Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

                                       - 22 -
J-S29034-18



environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation

omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/18




                                    - 23 -